                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


PAUL ANDREW KINCHLOE,

            Plaintiff,                     CASE NO. 2:18-cv-13214
v.                                         HONORABLE VICTORIA A. ROBERTS

PAUL EYKE, DOCTOR POZIOS,
PSYCHOLOGIST KENDALL,
CHIEF PSYCHIATRIST BEAVAIS,
WARDEN WARREN,
JOHN DOE M.D.O.C. MENTAL HEALTH DIRECTOR,
ESMAELI EMAMI, SCOTT WEBSTER,
CHEYANNE SHULTZ, and MS. STEWART,

            Defendants.
_______________________________________________/

                             OPINION AND ORDER

             DISMISSING DEFENDANTS KENDALL, BEAVAIS,
          WARREN, DOE, EMAMI, WEBSTER, SHULTZ, and STEWART,

      GRANTING IN PART AND DENYING IN PART THE FIRST MOTION
     TO AMEND [2] AND GRANTING THE SECOND MOTION TO AMEND [4],

       DISMISSING THE FIRST SUPPLEMENT TO THE COMPLAINT [13]
             AND ACCEPTING THE SECOND SUPPLEMENT [15],

      GRANTING IN PART AND DENYING IN PART THE FIRST REQUEST
      FOR AN INJUNCTION [12] AND DENYING THE SECOND REQUEST
                      FOR AN INJUNCTION [16],

            DENYING THE MOTION FOR WAIVER OF SERVICE [17],

         DENYING THE MOTION TO ADD ALL EMPLOYEES OF THE
        MENTAL HEALTH SERVICES PROGRAM AS DEFENDANTS [18],

                                     AND

     DIRECTING THE CLERK OF COURT TO ADD MRS. WALT DAVIS AS A
     DEFENDANT AND TO MAIL THE MEDIATION NOTICE TO PLAINTIFF
                                                               I. Introduction

              Plaintiff Paul Andrew Kincheloe, a state prisoner at the Macomb Correctional Facility

(MCF) in New Haven, Michigan, filed a pro se civil rights complaint for monetary and

injunctive relief on October 15, 2018. (Dkt. #1). The defendants are the following individuals,

who are employed by the Michigan Department of Corrections (MDOC): psychiatrists Dr. Paul

Eyke, Dr. Pozios, Dr. Beavais, and Dr. Esmaeli Emami; psychologists Kendall and Scott

Webster; prison warden Pat Warren; mental health professionals Cheyanne Shultz and Ms.

Stewart; and the Mental Health Director for MDOC, whom Plaintiff identified as John Doe.

              The complaint alleges that Dr. Paul Eyke determined Plaintiff was psychotic and referred

him to the Woodland Correctional Center for treatment on or about January 18, 2018. Plaintiff

was later sent to his present location at the MCF where Dr. Pozios instituted panel hearings on

Plaintiff’s condition. (Compl., Dkt. #1, p. 7). According to Plaintiff, the panel recommended

treatment with the drug Risperal, but the hearings did not comply with Michigan’s mental health

code, and Dr. Pozios made no independent inquiry into Dr. Eyke’s diagnosis and referral for

treatment. Id., p. 6. Plaintiff further alleges that he is being forced to participate in a mental

health program and to take psychotropic drugs.1 He claims that the forced participation in the

program and the use of psychotropic drugs is torture and cruel and unusual punishment. Id., pp.

4-5.




                                                            
1
   In Washington v. Harper, 494 U.S. 210, 214 (1990), the Supreme Court described
“psychotropic drugs” as “medications commonly used in treating mental disorders such as
schizophrenia.”    

                                                                     2 
 
       In a motion to amend (Dkt. #2), Plaintiff seeks to add his new psychologist, Mrs. Walt

Davis, as a defendant. Plaintiff alleges that Mrs. Davis did not make an independent inquiry into

his condition, nor review the papers referring Plaintiff to the mental health unit at MCF. The

motion also seeks an order prohibiting state officials from giving him the psychotropic drug

Haldol. In a second motion to amend (Dkt. #4), Plaintiff appears to want to correct the dates for

the defendants’ alleged non-compliance with a Michigan statute.

       A complaint for a mandatory injunction (Dkt. #12) asks the Court to force MDOC

employees to return Plaintiff’s legal property, to bar MDOC employees from handling Plaintiff’s

legal papers, and to mail a copy of the Court’s mediation notice to Plaintiff. A supplement to the

complaint (Dkt. #13), alleges that Plaintiff’s television was not delivered to him at MCF,

following his transfer to that facility. Another supplement to the complaint (Dkt. #15) alleges

that Plaintiff is being treated with Risperal and Haldol and that he did not authorize mental health

treatment. In a second complaint for an injunction (Dkt. #16), Plaintiff makes a similar

allegation about not consenting to mental health treatment.

       In a “Motion to Waive Service on Defendants,” Plaintiff asks the Court to waive service

of his supplemental pleadings and complaint for a mandatory injunction on the defendants.

According to Plaintiff, the complaint for a mandatory injunction is related to an admiralty issue

and the defendants are not entitled to be privy to the particulars or nature of the admiralty

proceeding.

       Finally, in a recent motion to supplement the complaint (Dkt. #18), Plaintiff seeks

permission to add the entire mental health services staff at MCF as defendants. Plaintiff

contends that the entire staff is aiding and abetting a criminal enterprise.


                                                  3 
 
                                        II. Legal Framework

        The Court granted Plaintiff permission to proceed without prepaying the fees and costs

for this action. (Dkt. #10). Pursuant to the Prison Litigation Reform Act of 1996, federal district

courts must screen an indigent prisoner’s complaint and dismiss the complaint, or any portion of

it, if the allegations are frivolous, malicious, fail to state a claim for which relief can be granted,

or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. §§

1915(e)(2)(B) and 1915A; Flanory v. Bonn, 604 F.3d 249, 252 (6th Cir. 2010); Smith v.

Campbell, 250 F.3d 1032, 1036 (6th Cir. 2001). A complaint or allegation is frivolous if it lacks

an arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). “A complaint

is subject to dismissal for failure to state a claim if the allegations, taken as true, show the

plaintiff is not entitled to relief.” Jones v. Bock, 549 U.S. 199, 215 (2007).

        While a complaint “does not need detailed factual allegations,” the “[f]actual allegations

must be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (footnote and citations omitted). In other words, “a complaint must

contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its

face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556). A §1983 plaintiff must prove two elements: “(1) that he was

deprived of a right secured by the Constitution or laws of the United States; and (2) that the

deprivation was caused by a person acting under color of law.” Robertson v. Lucas, 753 F.3d

606, 614 (6th Cir. 2014).
                                                    4 
 
                                          III. Analysis

                              A. The Eighth Amendment Claim

       As noted above, Plaintiff’s constitutional claim is that forcing him to participate in a

mental health program and take psychotropic drugs is cruel and unusual punishment under the

Eighth Amendment to the United States Constitution. It is well “settled that ‘the treatment a

prisoner receives in prison and the conditions under which he is confined are subject to scrutiny

under the Eighth Amendment.’ ” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Helling

v. McKinney, 509 U.S. 25, 31 (1993)). The Supreme Court, moreover,

       has recognized that mentally ill state prisoners have a “significant liberty interest”
       in avoiding unwanted antipsychotic drugs. Washington v. Harper, 494 U.S. 210,
       221–22, 110 S.Ct. 1028, 108 L.Ed.2d 178 (1990); Riggins v. Nevada, 504 U.S.
       127, 134–35, 112 S.Ct. 1810, 118 L.Ed.2d 479 (1992). . . . Although the Supreme
       Court in Harper, Riggins and Sell [v. United States, 539 U.S. 166, 123 S. Ct.
       2174, 156 L.Ed.2d 197 (2003)], addressed due process challenges and not Eighth
       Amendment claims, the logical inference from these holdings is that subjecting a
       prisoner to involuntary medication when it is not absolutely necessary or
       medically appropriate is contrary to the “evolving standards of decency” that
       underpin the Eighth Amendment. See Trop v. Dulles, 356 U.S. 86, 100–01, 78
       S.Ct. 590, 2 L.Ed.2d 630 (1958) (“[T]he words of the [Eighth] Amendment are
       not precise, and . . . their scope is not static. The Amendment must draw its
       meaning from the evolving standards of decency that mark the progress of a
       maturing society.”).

Thompson v. Bell, 580 F.3d 423, 439-40 (6th Cir. 2009). Nevertheless, the United States Court

of Appeals for the Sixth Circuit

       has consistently held that damage claims against governmental officials alleged to
       arise from violations of constitutional rights cannot be founded upon conclusory,
       vague or general allegations, but must instead, allege facts that show the existence
       of the asserted constitutional rights violation recited in the complaint and what
       each defendant did to violate the asserted right. See, e.g., Chapman v. City of
       Detroit, 808 F.2d 459, 465 (6th Cir. 1986). [The Sixth Circuit] has adopted the
       requirement that a plaintiff allege “with particularity” all material facts to be
       relied upon when asserting that a governmental official has violated a
       constitutional right. Elliott v. Perez, 751 F.2d 1472, 1483 (5th Cir. 1985); see also
                                                 5 
 
       Dominque v. Telb, 831 F.2d 673, 676 (6th Cir. 1987).

Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir. 2002).

       Plaintiff has not alleged what defendants Esmaeli Emami, Scott Webster, Cheyanne

Shultz, Ms. Stewart, or John Doe did to violate his rights under the Eighth Amendment. His

conclusory allegation that all the defendants are guilty of dereliction of duty (Compl., Dkt. #1, p.

7) does not state a plausible claim for relief under § 1983, absent specific factual support. See

Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555; Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d

716, 726 (6th Cir. 1996). Therefore, Plaintiff cannot maintain an action against Emami,

Webster, Shultz, Stewart, or John Doe.

       Plaintiff’s only allegation about psychologist Kendall is that Kendall informed him he

would be at MCF for one month. (Compl., Dkt. #1, p. 7). That allegation does not rise to the

level of a constitutional violation. At worst, it is an inaccurate prediction of the amount of time

that Plaintiff would spend at MCF.

       As for Dr. Beavais and warden Pat Warren, Plaintiff merely states that he notified those

defendants of the fraudulent hearings and his illegal detention in the mental health unit. Id.

Even assuming that Dr. Beauvais, as chief psychiatrist, and Ms. Warren, as the prison warden,

possess supervisory authority, they cannot be held liable on a respondeat superior theory of

liability, because vicarious liability is not applicable in § 1983 lawsuits. Iqbal, 556 U.S. at 676.

       In other words, a supervisor cannot be held liable simply because he or she was
       charged with overseeing a subordinate who violated the constitutional rights of
       another. See Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006).
       Consequently, a mere failure to act will not suffice to establish supervisory
       liability. Id.; see also Essex [v. County of Livingston, 518 F. App’x 351, 355 (6th
       Cir. 2013)] (“There must be some conduct on the supervisor’s part to which the
       plaintiff can point that is directly correlated with the plaintiff's injury.”). [The
       Sixth Circuit has] have long held that supervisory liability requires some “active
                                                  6 
 
        unconstitutional behavior” on the part of the supervisor. Bass v. Robinson, 167
        F.3d 1041, 1048 (6th Cir. 1999); see also Hays v. Jefferson Cty., 668 F.2d 869,
        873–74 (6th Cir. 1982) (A “mere failure to act (even) in the face of a statistical
        pattern of incidents of misconduct” is not sufficient to confer liability) (internal
        quotation marks omitted).


Peatross v. Memphis, 818 F.3d 233, 241–42 (6th Cir. 2016). Civil rights plaintiffs must

demonstrate what each Government-official defendant, through the official’s own individual

actions, did to violate the Constitution. Iqbal, 556 U.S. at 676.; see also Ridgeway v. Kentucky,

510 F. App’x 412, 413 (6th Cir. 2013) (stating that, to proceed, a pro se plaintiff must “provide

detail as to how each defendant allegedly violated his constitutional rights”).

        The Court concludes that Plaintiff’s conclusory allegations regarding Dr. Emami, Scott

Webster, Cheyanne Shultz, Ms. Stewart, John Doe, psychologist Kendall, Dr. Beavais, and

warden Warren fail to state a plausible claim for which relief may be granted. Accordingly,

those defendants are dismissed from this action without prejudice.

        Plaintiff alleges that Dr. Eyke made an assessment of Plaintiff’s mental condition and a

recommendation for treatment and that Dr. Pozios instituted panel hearings on the issue. These

allegations arguably state a claim for relief because they indicate that Drs. Eyke and Pozios were

actively involved in Plaintiff’s medical case. Therefore, Drs. Eyke and Pozios shall remain

parties to this action at this time.

                    B. The Motions to Amend, Supplemental Allegations,
                  Complaints for an Injunction, and Miscellaneous Allegations

                                       1. The Motions to Amend

        In his first motion to amend (Dkt. #2), Plaintiff seeks to add his new psychologist, Mrs.

Walt Davis, as a defendant. Plaintiff alleges that Mrs. Davis did not review the papers referring

him to the mental health unit at MCF and that she failed to make an independent inquiry into his
                                                   7 
 
condition. In his second motion to amend (Dkt. #4), Plaintiff appears to want to correct the dates

for the defendants’ alleged non-compliance with a Michigan statute.

         A party may amend his pleading once as a matter of course “if the pleading is one to

which a responsive pleading is required.” Fed. R. Civ. P. 15(a)(1)(B). The defendants have not

been served with the complaint, and the complaint requires a responsive pleading from some of

the defendants. The Court, therefore, grants Plaintiff’s motion to correct the dates set forth in the

initial complaint. (Dkt. #4).

         The Court grants in part and denies in part Plaintiff’s other motion to amend the

complaint. (Dkt. #2). Specifically, the Court grants Plaintiff’s request to add Mrs. Walt Davis

as a defendant and directs the Clerk of Court to amend the docket to add Mrs. Davis as a

defendant. But, for the reasons given below in Section III.B.3.b, the Court denies without

prejudice Plaintiff’s additional request to order the defendants to cease giving him psychotropic

drugs.

                                2. The Supplemental Allegations

         In a supplement to the initial complaint (Dkt. #13), Plaintiff alleges that MDOC was

expected to deliver his personal property to him following his transfer to MCF, but that he did

not receive his television. The Court may permit a party to serve a supplemental pleading setting

out any transaction, occurrence, or event that happened after the date of the pleading to be

supplemented. Fed. R. Civ. P. 15(d). But Plaintiff’s allegation about his personal property is not

directly related to his Eighth Amendment claim, and he had not alleged that any of the named

defendants are responsible for the missing personal property. “Unrelated claims against different

defendants belong in different suits . . . .” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).


                                                  8 
 
Therefore, the Court declines to permit Plaintiff to supplement his initial complaint with his

allegation of missing property (Dkt. #13).

       In another supplement to the initial complaint (Dkt. #15), Plaintiff alleges that he is being

treated with Risperal and Haldol and that he did not authorize mental health treatment. Plaintiff

contends that Mrs. Walt Davis informed him that he did authorize mental health treatment and

that the written authorization is in his file, which she could not access. The Court will permit

Plaintiff to supplement his initial complaint with these allegations because they are related to his

Eighth Amendment claim.

                         3. The Complaints for Mandatory Injunction

                                       a. The Stolen Papers

       In a complaint for a mandatory injunction (Dkt. #12), Plaintiff alleges that MDOC

employees took some of his legal papers from him. He asks the Court to force MDOC

employees to return his stolen legal papers and to cease handling his legal papers. He also wants

the Court to send him another copy of the Court’s mediation notice which was taken from him.

       Plaintiff’s requests are granted in part and denied in part. The Court denies Plaintiff’s

request to order MDOC employees to return his papers and to cease handling his legal materials,

because Plaintiff has not shown that any of the defendants are responsible for the alleged theft of

his legal materials. The Court, nevertheless, grants Plaintiff’s request for another copy of the

Court’s mediation notice. The Court directs the Clerk of Court to mail a copy of the mediation

notice to Plaintiff with a copy of this order.

         b. Contact with the Mental Health Department and the Collection of Data

       In a second complaint for mandatory injunction (Dkt. #16), Plaintiff alleges that he has

no history of mental illness and that he never consented to mental health treatment. He seeks an
                                                 9 
 
order barring (1) all interaction between him and MDOC’s mental health department, (2)

treatment with psychotropic drugs, and (3) the collection of mental health data. Additionally,

Plaintiff wants the Court to order MDOC officials to place him in a different custody level.

       Plaintiff has no constitutional right to placement in a particular custody level. Ford v.

Harvey, 106 F. App’x 397, 399 (6th Cir. 2004). Accordingly, the Court denies Plaintiff’s request

to order MDOC officials to modify Plaintiff’s custody level.

       The Court reviews Plaintiff’s request to bar any interaction with MDOC’s mental health

department as a motion for a preliminary injunction. The Sixth Circuit recently explained that

       [a] district court considers four factors when deciding whether to grant a
       preliminary injunction: (1) the movant’s chances of succeeding on the merits; (2)
       if the movant would likely be permanently harmed absent the injunction; (3)
       whether the injunction would cause substantial harm to third parties; and (4)
       whether the injunction would serve the public interest. S. Glazer’s Distribs. of
       Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017).

McGirr v. Rehme, 891 F.3d 603, 610 (6th Cir. 2018).

       “Whether a movant is sufficiently likely to succeed on the merits is a question of law . . .

.” Id. The law on treatment with psychotropic drugs is that “the Due Process Clause permits the

State to treat a prison inmate who has a serious mental illness with antipsychotic drugs against

his will, if the inmate is dangerous to himself or others and the treatment is in the inmate’s

medical interest.” Harper, 494 U.S. at 227.

       Plaintiff’s “interest in avoiding the unwarranted administration of antipsychotic drugs is

not insubstantial.” Id. at 229. Although “the therapeutic benefits of antipsychotic drugs are well

documented, it is also true that the drugs can have serious, even fatal, side effects.” Id.




                                                 10 
 
       On the other hand, a psychiatrist determined that Plaintiff has a serious mental illness and

that he requires treatment. “[A]n inmate’s interests are adequately protected, and perhaps better

served, by allowing the decision to medicate to be made by medical professionals rather than a

judge.” Id. at 231.

       To prevail on his Eighth Amendment claim, Petitioner must show that he received

“grossly inadequate care.” Kramer v. Wilerson, 302 F. App’x 396, 401 (6th Cir. 2008).

“Grossly inadequate care” is treatment so incompetent, inadequate, or excessive as to shock the

conscience or violate fundamental fairness. Terrance, 286 F.3d at 844. “[B]ecause no alleged

fact tends to show that the prison doctors provided ‘grossly inadequate care’ or that their

treatments were so medically unsound as to violate the law,” Kramer, 302 F. App’x at 401, it is

somewhat unlikely that Plaintiff will succeed on the merits. The first factor weighs in favor of

denying an injunction.

       The second factor also weighs in favor of denying an injunction, because Plaintiff has not

shown that he will be permanently harmed absent an injunction. Although he alleges that he has

a tick in a blood vessel behind his left shoulder, periods of incoherency, nerve damage to his

pectoral muscles, skin cancer, and uprooted teeth, see Compl., p. 8, it is not clear that these

symptoms are the result of Plaintiff’s use of psychotropic drugs.

       Third, enjoining the defendants from administering psychotropic drugs to Plaintiff could

cause substantial harm to third parties if the lack of medication resulted in an increase in violence

at MCF. The “[p]roper use of [antipsychotic] drugs is one of the most effective means of

treating and controlling a mental illness likely to cause violent behavior.” Harper, 494 U.S. at

226.

                                                 11 
 
        Finally, an injunction that forbids forced medication would not necessarily serve the

public interest. As explained in Harper,

        [t]here are few cases in which the State’s interest in combating the danger posed
        by a person to both himself and others is greater than in a prison environment,
        which, “by definition,” is made up of persons with “a demonstrated proclivity for
        antisocial criminal, and often violent, conduct.” Hudson v. Palmer, 468 U.S. 517,
        526, 104 S.Ct. 3194, 3200, 82 L.Ed.2d 393 (1984); Jones [v. North Carolina
        Prisoners’ Labor Union, Inc.,433 U.S. 119, 132 (1977)]; Wolff v. McDonnell, 418
        U.S. 539, 561-562, 94 S.Ct. 2963, 2977-2978, 41 L.Ed.2d 935 (1974) . . . . The
        State has undertaken the obligation to provide prisoners with medical treatment
        consistent not only with their own medical interests, but also with the needs of the
        institution. Prison administrators have not only an interest in ensuring the safety
        of prison staffs and administrative personnel, see Hewitt [v. Helms, 459 U.S. 460,
        473 (1983)], but also the duty to take reasonable measures for the prisoners’ own
        safety. See Hudson, supra, 468 U.S., at 526-527, 104 S.Ct., at 3200-3201.

Id. at 225.


        To conclude, the four factors considered above weigh in favor of not issuing the

requested injunction. The Court, therefore, denies without prejudice Plaintiff’s request for an

injunction barring the defendants from interacting with him and treating him with psychotropic

drugs. (Dkt. #16).

                                 4. The Motion to Waive Service

        In a “Motion to Waive Service on Defendants,” Plaintiff appears to be asking the Court to

forgo serving his complaint for a mandatory injunction on the defendants. According to

Plaintiff, the complaint for mandatory injunction is related to an admiralty issue and the

defendants are not entitled to be privy to the particulars or nature of the admiralty proceeding.

        Contrary to Plaintiff’s allegation, the defendants are entitled to notice of the nature of

Plaintiff’s allegations. See Federal Rule of Civil Procedure 8(a)(2) (“A pleading that states a

claim for relief must contain . . . a short and plain statement of the claim showing that the pleader
                                                  12 
 
is entitled to relief . . . .”). Accordingly, the Court denies Plaintiff’s “Motion to Waive Service

on Defendants.” (Dkt. #17). The Court, nevertheless, may postpone formal service of the

complaint if it determines that mediation would be appropriate.

                                  5. The Motion to Supplement

       Plaintiff’s most recent motion (Dkt. #18) seeks to add the entire mental health staff at

MCF as defendants because, according to Plaintiff, the staff is aiding and abetting a criminal

enterprise. Plaintiff has not identified the individuals that he wants to add as defendants, and his

conclusory allegations about the mental health staff do not state a plausible claim for relief under

§ 1983, absent specific factual support. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555;

Lillard, 76 F.3d at 726.

       Although Plaintiff does mention psychologist S. Pyrros Henson in his motion, the only

allegation about Henson appears to be that Henson denied Plaintiff’s grievance about the mental

health program. The mere denial of a prisoner’s grievance does not rise to the level of a

constitutional claim, Alder v. Corr. Med. Servs., F. App’x 839, 841 (6th Cir. 2003), and, as

pointed out in the next two paragraphs, Plaintiff has no right to pursue criminal proceedings

against individuals for allegedly engaging in criminal activity. Thus, the Court denies Plaintiff’s

recent motion to supplement his complaint and add more defendants to this action. (Dkt. #18).

                                6. The Miscellaneous Allegations

       Plaintiff alleges that the defendants are “acting in concert” to commit wire and securities

fraud and are aiding and abetting the crime of racketeering. (Compl., Dkt. #1, pp. 4-5). He goes

on to say that the “acts of torture with psychotropic drugs and fraud stem from admiralty

proceedings” and that they are “counter to such proceedings by foreign and domestic assets of

U.S. military origin and foreign secret police or military origin.” Id., p. 5.
                                                  13 
 
       To the extent Plaintiff is suggesting that the defendants should be prosecuted for violating

federal laws on fraud, racketeering, and violations of maritime law, his claims are frivolous

because private individuals cannot prosecute a criminal action in federal court. Mikhail v. Kahn,

991 F. Supp.2d 596, 634 (E.D. Pa. 2014). Private citizens also may not sue in federal court “to

compel the state or federal government to investigate or prosecute an alleged crime.” Id. at 635.

       Here in federal court, quite simply, ‘[w]hether to prosecute and what charge to file or bring
       before a grand jury are decisions that generally rest in the prosecutor’s discretion,’ United
       States v. Batchelder, 442 U.S. 114, 124 (1979), and even when individuals are wronged in
       a manner cognizable under criminal law, they ‘do not have a constitutional right to the
       prosecution of alleged criminals,’ Capogrosso v. Supreme Court of N.J., 588 F.3d 180, 184
       (3rd Cir. 2009) (per curiam).”

Id. at 637. For these reasons, the Court dismisses Plaintiff’s claims that the defendants have

engaged in wire and securities fraud, racketeering, and violations of maritime law.

                                      IV. CONCLUSION AND ORDER

       For the reasons given above, the Court:

•      summarily dismisses psychologist Kendall, Dr. Beauvais, warden Pat Warren, John Doe,
       Dr. Esmaeli Emami, Scott Webster, Cheyanne Shultz, and Ms. Stewart from this action;

•      grants in part and denies in part Plaintiff’s first motion to amend (Dkt. #2). The Court
       grants Plaintiff’s request to add Mrs. Walt Davis as a defendant, but denies without
       prejudice Plaintiff’s additional request to order the defendants to cease giving him
       psychotropic drugs;

•      grants Plaintiff’s second motion to amend (Dkt. #4);

•      dismisses the first supplemental allegation that MDOC employees failed to deliver all of
       Plaintiff’s personal property to him (Dkt. #13);

•      allows Plaintiff to supplement his initial complaint with the allegation that he did not
       authorize mental health treatment (Dkt. #15);

•      grants in part and denies in part the first complaint for an injunction (Dkt. #12). The
       Court declines to issue a mandatory injunction stating that MDOC employees must return
       Plaintiff’s stolen legal papers and cease handling his legal papers, but the Court grants
       Plaintiff’s request for a copy of the Court’s mediation notice;
                                                 14 
 
•     denies Plaintiff’s second complaint for a mandatory injunction (Dkt. #16);

•     denies Plaintiff’s “Motion to Waive Service on the Defendants” (Dkt. #17);

•     denies Plaintiff’s Motion to add the entire Mental Health Services staff at MCF as
      defendants (Dkt. #18); and

•     dismisses Plaintiff’s claims of fraud, racketeering, and violations of maritime law.

      It is ordered.

                                            s/ Victoria A. Roberts
                                            VICTORIA A. ROBERTS
Dated: January 24, 2019                     UNITED STATES DISTRICT JUDGE 




                                              15 
 
